Exhibit 10.4    FUNDS ESCROW AGREEMENT             This Funds Escrow Agreement
(this “Agreement”) is dated as of September 28, 2007  among eLEC Communications
Corp., a New York corporation (the “Company”), LV  Administrative Services,
Inc., as administrative and collateral agent for the Purchasers (as  defined in
the Purchase Agreement referred to below) (the “Agent”), and Loeb & Loeb LLP
(the  “Escrow Agent”).      W I T N E S S E T H:             WHEREAS, the Agent
has advised the Escrow Agent that (a) the Company, the Agent  and the Purchasers
have entered into a Securities Purchase Agreement (the “Purchase  Agreement”)
for the sale by the Company to the Purchasers of secured term notes (the “Term 
Notes”) and (b) the Company has issued to the Purchasers common stock purchase
warrants (the  “Warrants”) in connection with the issuance of the Term Notes;   
          WHEREAS, the Company and the Agent wish to deliver to the Escrow Agent
copies of  the Documents (as hereafter defined) and, following the satisfaction
of all closing conditions  relating to the Documents, the Purchasers to deliver
the Escrowed Payment (as hereafter  defined), in each case, to be held and
released by Escrow Agent in accordance with the terms and  conditions of this
Agreement; and              WHEREAS, the Escrow Agent is willing to serve as
escrow agent pursuant to the terms  and conditions of this Agreement;           
  NOW THEREFORE, the parties agree as follows:    ARTICLE I   INTERPRETATION    
        1.1.     Definitions. Whenever used in this Agreement, the following
terms shall have the  meanings set forth below.                        (a)   
 “Agreement” means this Agreement, as amended, modified and/or           
supplemented from time to time by written agreement among the parties hereto.   
                    (b)     “Closing Payments” means, collectively, (i) the
closing payment to be            paid to Valens Capital Management, LLC, an
investment manager of the Creditor Parties,            in the amount of $9,000
and (ii) the closing payment to be paid to Laurus Capital            Management,
L.L.C., an investment manager of the Creditor Parties, in the amount of         
  $119,000.                          (c)     “Creditor Parties” means
collectively, the Agent and the Purchasers. 


--------------------------------------------------------------------------------

                    (d)     “Disbursement Letter” means that certain letter
delivered to the Escrow            Agent by the Company, acceptable in form and
substance to the Agent, setting forth wire            instructions and amounts
to be funded at the Closing.                        (e)     “Documents” means
copies of the Disbursement Letter, the Purchase            Agreement, the Term
Notes and the Warrants.                        (f)     “Escrowed Payment” means
$4,000,000.              1.2.     Entire Agreement. This Agreement constitutes
the entire agreement among the  parties hereto with respect to the arrangement
with the Escrow Agent and supersedes all prior  agreements, understandings,
negotiations and discussions of the parties, whether oral or written  with
respect to the arrangement with the Escrow Agent. There are no warranties,
representations  and other agreements made by the parties in connection with the
arrangement with the Escrow  Agent except as specifically set forth in this
Agreement.              1.3.     Extended Meanings. In this Agreement words
importing the singular number  include the plural and vice versa; words
importing the masculine gender include the feminine  and neuter genders. The
word “person” includes an individual, body corporate, partnership,  trustee or
trust or unincorporated association, executor, administrator or legal
representative.              1.4.     Waivers and Amendments.  This Agreement
may be amended, modified,  superseded, cancelled, renewed or extended, and the
terms and conditions hereof may be waived,  in each case only by a written
instrument signed by all parties hereto, or, in the case of a waiver,  by the
party waiving compliance. Except as expressly stated herein, no delay on the
part of any  party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor  shall any waiver on the part of any party of
any right, power or privilege hereunder preclude any  other or future exercise
of any other right, power or privilege hereunder.              1.5.   
 Headings. The division of this Agreement into articles, sections, subsections
and  paragraphs and the insertion of headings are for convenience of reference
only and shall not  affect the construction or interpretation of this
Agreement.              1.6.     Law Governing this Agreement; Consent to
Jurisdiction. THIS AGREEMENT  SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF  THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF  LAWS. With respect to any suit, action or proceeding relating to
this Agreement or to the  transactions contemplated hereby (“Proceedings”), each
party hereto irrevocably submits to the  exclusive jurisdiction of the courts of
the County of New York, State of New York and the  United States District court
located in the county of New York in the State of New York. Each  party hereto
hereby irrevocably and unconditionally (a) waives trial by jury in any
Proceeding  relating to this Agreement and for any related counterclaim and (b)
waives any objection which  it may have at any time to the laying of venue of
any Proceeding brought in any such court,  waives any claim that such
Proceedings have been brought in an inconvenient forum and further  waives the
right to object, with respect to such Proceedings, that such court does not
have  jurisdiction over such party. As between the Company and the Agent, the
prevailing party shall  be entitled to recover from the other party its
reasonable attorneys’ fees and costs. In the event      2


--------------------------------------------------------------------------------

that any provision of this Agreement is determined by a court of competent
jurisdiction to be  invalid or unenforceable, then the remainder of this
Agreement shall not be affected and shall  remain in full force and effect.     
        1.7.     Construction. Each party acknowledges that its legal counsel
participated in the  preparation of this Agreement and, therefore, stipulates
that the rule of construction that  ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation  of this Agreement to
favor any party against the other.    ARTICLE II   APPOINTMENT OF AND DELIVERIES
TO THE ESCROW AGENT             2.1.     Appointment. The Company and the Agent
hereby irrevocably designate and  appoint the Escrow Agent as their escrow agent
for the purposes set forth herein, and the Escrow  Agent by its execution and
delivery of this Agreement hereby accepts such appointment under  the terms and
conditions set forth herein.              2.2.     Copies of Documents to Escrow
Agent. On or about the date hereof, the Agent  and the Company shall deliver to
the Escrow Agent copies of the Documents executed by such  parties.             
    2.3.     Delivery of Escrowed Payment to Escrow Agent. Following the
satisfaction of all  closing conditions relating to the Documents (other than
the funding of the Escrowed Payment),  the Purchasers shall deliver to the
Escrow Agent the Escrowed Payment. At such time, the  Escrow Agent shall hold
the Escrowed Payment as agent for the Company, subject to the terms  and
conditions of this Agreement.              2.4.     Intention to Create Escrow
Over the Escrowed Payment. The Agent and the  Company intend that the Escrowed
Payment shall be held in escrow by the Escrow Agent and  released from escrow by
the Escrow Agent only in accordance with the terms and conditions of  this
Agreement.      ARTICLE III   RELEASE OF ESCROW             3.1.     Release of
Escrow. Subject to the provisions of Section 4.2, the Escrow Agent  shall
release the Escrowed Payment from escrow as follows:                       
(a)     Upon receipt by the Escrow Agent of (i) oral instructions from David
Grin            and/or Eugene Grin (each of whom is an officer of the Agent)
consenting to the release of            the Escrowed Payment from escrow in
accordance with the Disbursement Letter            following the Escrow Agent’s
receipt of the Escrowed Payment, (ii) the Disbursement            Letter, and
(iii) the Escrowed Payment, the Escrowed Payment shall promptly be           
disbursed in accordance with the Disbursement Letter. The Disbursement Letter
shall            include, without limitation, Escrow Agent’s authorization to
retain from the Escrowed            Payment Escrow Agent’s fee for acting as
Escrow Agent hereunder and the Closing      3


--------------------------------------------------------------------------------

          Payments for delivery to Valens Capital Management, LLC and Laurus
Capital            Management, L.L.C. in accordance with the Disbursement
Letter.                        (b)     Upon receipt by the Escrow Agent of a
final and non-appealable            judgment, order, decree or award of a court
of competent jurisdiction (a “Court Order”)            relating to the Escrowed
Payment, the Escrow Agent shall remit the Escrowed Payment            in
accordance with the Court Order. Any Court Order shall be accompanied by an     
      opinion of counsel for the party presenting the Court Order to the Escrow
Agent (which            opinion shall be satisfactory to the Escrow Agent) to
the effect that the court issuing the            Court Order is a court of
competent jurisdiction and that the Court Order is final and non-           
appealable.                3.2.     Acknowledgement of Company and Agent;
Disputes. The Company and the  Agent acknowledge that the only terms and
conditions upon which the Escrowed Payment are to  be released from escrow are
as set forth in Sections 3 and 4 of this Agreement. The Company  and the Agent
reaffirm their agreement to abide by the terms and conditions of this Agreement 
with respect to the release of the Escrowed Payment. Any dispute with respect to
the release of  the Escrowed Payment shall be resolved pursuant to Section 4.2
or by written agreement  between the Company and Agent.    ARTICLE IV  
CONCERNING THE ESCROW AGENT             4.1.     Duties and Responsibilities of
the Escrow Agent. The Escrow Agent’s duties and  responsibilities shall be
subject to the following terms and conditions:                        (a)    
The Agent and the Company acknowledge and agree that the Escrow            Agent
(i) shall not be required to inquire into whether the Agent, the Company or any 
          other party is entitled to receipt of any Document or all or any
portion of the Escrowed            Payment; (ii) shall not be called upon to
construe or review any Document or any other            document, instrument or
agreement entered into in connection therewith; (iii) shall be           
obligated only for the performance of such duties as are specifically assumed by
the            Escrow Agent pursuant to this Agreement; (iv) may rely on and
shall be protected in            acting or refraining from acting upon any
written notice, instruction, instrument,            statement, request or
document furnished to it hereunder and believed by the Escrow            Agent
in good faith to be genuine and to have been signed or presented by the proper 
          person or party, without being required to determine the authenticity
or correctness of any            fact stated therein or the propriety or
validity or the service thereof; (v) may assume that            any person
purporting to give notice or make any statement or execute any document in     
      connection with the provisions hereof has been duly authorized to do so;
(vi) shall not be            responsible for the identity, authority or rights
of any person, firm or company executing            or delivering or purporting
to execute or deliver this Agreement or any Document or any            funds
deposited hereunder or any endorsement thereon or assignment thereof; (vii)
shall            not be under any duty to give the property held by Escrow Agent
hereunder any greater            degree of care than Escrow Agent gives its own
similar property; and (viii) may consult            counsel satisfactory to
Escrow Agent (including, without limitation, Loeb & Loeb LLP or      4


--------------------------------------------------------------------------------

          such other counsel of Escrow Agent’s choosing), the opinion of such
counsel to be full            and complete authorization and protection in
respect of any action taken, suffered or            omitted by Escrow Agent
hereunder in good faith and in accordance with the opinion of            such
counsel.                          (b)     The Agent and the Company acknowledge
that the Escrow Agent is acting            solely as a stakeholder at their
request and that the Escrow Agent shall not be liable for            any action
taken by Escrow Agent in good faith and believed by Escrow Agent to be         
  authorized or within the rights or powers conferred upon Escrow Agent by this 
          Agreement.  The Agent and the Company hereby, jointly and severally,
indemnify and            hold harmless the Escrow Agent and any of Escrow
Agent’s partners, employees, agents            and representatives from and
against any and all actions taken or omitted to be taken by            Escrow
Agent or any of them hereunder and any and all claims, losses, liabilities,
costs,            damages and expenses suffered and/or incurred by the Escrow
Agent arising in any            manner whatsoever out of the transactions
contemplated by this Agreement and/or any            transaction related in any
way hereto, including the fees of outside counsel and other            costs and
expenses of defending itself against any claims, losses, liabilities, costs,   
        damages and expenses arising in any manner whatsoever out the
transactions            contemplated by this Agreement and/or any transaction
related in any way hereto, except            for such claims, losses,
liabilities, costs, damages and expenses incurred by reason of the           
Escrow Agent’s gross negligence or willful misconduct. The Escrow Agent shall
owe a            duty only to the Agent and the Company under this Agreement and
to no other person.                        (c)     The Agent and the Company
shall jointly and severally reimburse the            Escrow Agent for its
reasonable out-of-pocket expenses (including counsel fees (which           
counsel may be Loeb & Loeb LLP or such other counsel of the Escrow Agent’s     
      choosing) incurred in connection with the performance of its duties and
responsibilities            hereunder, which shall not (subject to Section
4.1(b)) exceed $2,000.                        (d)     The Escrow Agent may at
any time resign as Escrow Agent hereunder by            giving five (5) business
days prior written notice of resignation to the Agent and the           
Company. Prior to the effective date of resignation as specified in such notice,
the Agent            and Company will issue to the Escrow Agent a joint
instruction authorizing delivery of            the Documents and the Escrowed
Payment to a substitute Escrow Agent selected by the            Agent and the
Company. If no successor Escrow Agent is named by the Agent and the           
Company, the Escrow Agent may apply to a court of competent jurisdiction in the
State            of New York for appointment of a successor Escrow Agent, and
deposit the Documents            and the Escrowed Payment with the clerk of any
such court, and/or otherwise commence            an interpleader or similar
action for a determination of where to deposit the same.                       
(e)     The Escrow Agent does not have and will not have any interest in the   
        Documents and the Escrowed Payment, but is serving only as escrow agent,
having only            possession thereof.                        (f)     The
Escrow Agent shall not be liable for any action taken or omitted by it         
  in good faith  and reasonably believed by it to be authorized hereby or within
the rights or            powers conferred upon it hereunder, nor for action
taken or omitted by it in good faith,      5


--------------------------------------------------------------------------------

          and in accordance with advice of counsel (which counsel may be Loeb &
Loeb LLP or            such other counsel of the Escrow Agent’s choosing), and
shall not be liable for any            mistake of fact or error of judgment or
for any acts or omissions of any kind except to the            extent any such
liability arose from its own willful misconduct or gross negligence.           
            (g)     This Agreement sets forth exclusively the duties of the
Escrow Agent with            respect to any and all matters pertinent thereto
and no implied duties or obligations shall            be read into this
Agreement.                        (h)     The Escrow Agent shall be permitted to
act as counsel for the Creditor            Parties or the Company, as the case
may be, in any dispute as to the disposition of the            Documents and the
Escrowed Payment, in any other dispute between the Creditor Parties           
and the Company, whether or not the Escrow Agent is then holding the Documents 
          and/or the Escrowed Payment and continues to act as the Escrow Agent
hereunder.                        (i)     The provisions of this Section 4.1
shall survive the resignation of the            Escrow Agent or the termination
of this Agreement.              4.2.            Dispute Resolution; Judgments.
Resolution of disputes arising under this  Agreement shall be subject to the
following terms and conditions:                        (a)     If any dispute
shall arise with respect to the delivery, ownership, right of           
possession or disposition of the Documents and/or the Escrowed Payment, or if
the            Escrow Agent shall in good faith be uncertain as to its duties or
rights hereunder, the            Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking            any action other than
to continue to hold the Documents and the Escrowed Payment            pending
receipt of a joint instruction from the Agent and the Company, (ii) commence an 
          interpleader or similar action, suit or proceeding for the resolution
of any such dispute;            and/or (iii) deposit the Documents and the
Escrowed Payment with any court of            competent jurisdiction in the
State of New York, in which event the Escrow Agent shall            give written
notice thereof to the Agent and the Company and shall thereupon be relieved     
      and discharged from all further obligations pursuant to this Agreement.
The Escrow            Agent may, but shall be under no duty to, institute or
defend any legal proceedings which            relate to the Documents and the
Escrowed Payment. The Escrow Agent shall have the            right to retain
counsel if it becomes involved in any disagreement, dispute or litigation on   
        account of this Agreement or otherwise determines that it is necessary
to consult counsel            which such counsel may be Loeb & Loeb LLP or such
other counsel of the Escrow            Agent’s choosing.                       
(b)     The Escrow Agent is hereby expressly authorized to comply with and     
      obey any Court Order. In case the Escrow Agent obeys or complies with a
Court Order,            the Escrow Agent shall not be liable to the Creditor
Parties, the Company or any other            person, firm, company or entity by
reason of such compliance.      6


--------------------------------------------------------------------------------

ARTICLE V   GENERAL MATTERS             5.1.     Termination. This escrow shall
terminate upon disbursement of the Escrowed  Payment in accordance with the
terms of this Agreement or earlier upon the agreement in writing  of the Agent
and the Company or resignation of the Escrow Agent in accordance with the terms 
hereof.                  5.2.     Notices. All notices, requests, demands and
other communications required or  permitted hereunder shall be in writing and
shall be deemed to have been duly given one (1) day  after being sent by
telecopy (with copy delivered by overnight courier, regular or certified mail): 
                      If to the Company, to:                        eLEC
Communications Corp.                              75 South Broadway, Suite 302 
                            White Plains, NY 10601                             
Attention: Chief Financial Officer                              Facsimile:
914-682-0820                        With a copy to:                        Pryor
Cashman LLP                              410 Park Avenue                       
      New York, NY 10022                              Attention: Eric M.
Hellige, Esq.                              Facsimile: 212-798-6380             
          If to the Agent, to:                        LV Administrative Services
Corp.                              335 Madison Avenue, 10th Floor               
              New York, New York 10017                              Attention:
Portfolio Services                              Fax: 212-581-5037               
        If to the Escrow Agent, to:                        Loeb & Loeb LLP     
                        345 Park Avenue                              New York,
New York 10154                              Attention: Scott J. Giordano, Esq. 
                            Fax: (212) 407-4990    or to such other address as
any of them shall give to the others by notice made pursuant to this  Section
5.2.                5.3.  Interest. The Escrowed Payment shall not be held in an
interest bearing account  nor will interest be payable in connection therewith. 
            5.4.  Assignment; Binding Agreement. Neither this Agreement nor any
right or  obligation hereunder shall be assignable by any party without the
prior written consent of the  other parties hereto. This Agreement shall inure
to the benefit of and be binding upon the parties  hereto and their respective
legal representatives, successors and assigns.      7


--------------------------------------------------------------------------------

          5.5.     Invalidity. In the event that any one or more of the
provisions contained herein,  or the application thereof in any circumstance, is
held invalid, illegal, or unenforceable in any  respect for any reason, the
validity, legality and enforceability of any such provision in every  other
respect and of the remaining provisions contained herein shall not be in any way
impaired  thereby, it being intended that all of the rights and privileges of
the parties hereto shall be  enforceable to the fullest extent permitted by
law.              5.6.     Counterparts/Execution. This Agreement may be
executed in any number of  counterparts and by different signatories hereto on
separate counterparts, each of which, when so  executed, shall be deemed an
original, but all such counterparts shall constitute but one and the  same
agreement. This Agreement may be executed by facsimile or electronic
transmission.      [Signature Page to Follow]     8


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Funds
Escrow  Agreement as of the date and year first above written.                 
                                                          COMPANY:             
                                                              eLEC
COMMUNICATIONS CORP.                                                           
              By: /s/ Paul H. Riss                                             
                                Name: Paul H. Riss 
                                                                            Title:
Chief Executive Officer                                                         
                  AGENT:                                                        
                  LV ADMINISTRATIVE SERVICES CORP.,                             
                                          as Agent                              
                                          By: Valens Capital Management, LLC,
its 
                                                                            investment
manager                                                                         
By: /s/ Pat Regan                                                               
                                                         Name: Pat Regan        
                                                                   Title: Senior
Managing Director                                                              
            ESCROW AGENT:                                                       
                    LOEB & LOEB LLP                                             
                            By: /s/ Loeb &
Loeb                                                                            
                                       Name: 
                                                                          
Title:      SIGNATURE PAGE TO  FUNDS ESCROW AGREEMENT 


--------------------------------------------------------------------------------